Citation Nr: 9932058	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1966 to June 1969.  The veteran's service included 
duty in the Republic of Vietnam.

In April 1998, the Department of Veterans Affairs, (VA) 
Regional Office (RO) in Columbia, South Carolina denied the 
veteran's claim for service connection for a low back 
condition.  At the same time, the RO granted the veteran's 
service connection claim for post-traumatic stress disorder 
(PTSD) and granted a 30 percent disability evaluation.  The 
veteran timely appealed only the denial of his low back 
disability claim to the Board of Veterans' Appeals (Board).  

The Board notes that, in June 1998, the RO denied as not well 
grounded the veteran's claim for a heart condition secondary 
to his service-connected PTSD.  In July 1998, the RO 
determined that the claim was well grounded, but deferred a 
decision pending the completion of VA examination (which does 
not appear to have taken place).  The veteran's 
representative  submitted a Written Brief of Arguments 
concerning both the veteran's back disability and heart 
condition claims.  Since the veteran has not initiated an 
appeal on the secondary service claim by filing a Notice of 
Disagreement with the RO, this matter is not currently before 
the Board (See 38 U.S.C.A. § 7105 (West 1991)); however, it 
is referred to the RO for any and all appropriate action.  


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the veteran's current low back problems (diagnosed as 
current scoliosis and degenerative changes) of the lumbar 
spine and his active military service, to include the back 
sprain suffered therein.  


CONCLUSION OF LAW

The claim for service connection for residuals of a low back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's Service Medical Records (SMRs) indicate that he 
received treatment for a sprained back in April and May of 
1969 that resulted from jumping out of a truck and falling on 
a stake.  The veteran was returned to duty in May 1969 after 
his range of motion was determined to be within normal 
limits, straight leg raises were negative, deep tendon 
reflexes were equal bilaterally and active, and when there 
was no finding of tenderness upon palpation.  The report of 
veteran's separation examination, conducted in June 1969, was 
negative for complaints or diagnosis of any back conditions 
or abnormalities.  

Private medical treatment and hospitalization records, dated 
between 1991 and 1997, pertain to disabilities other than the 
veteran's low back.

The veteran underwent VA examination of his low back in 
February 1998.  He reported that he was injured in-service 
when he jumped out of a helicopter and someone landed on top 
of him.  The veteran reported experiencing intermittent low 
back pain and he indicated that he wears a corset when he 
works around the house.  He reported that he avoids any type 
of bending or lifting activities.  He also indicated that he 
experiences acute flare-ups about four times a year, and when 
that happens, his back pain keeps him in bed for a few days 
at a time.  When he is not experiencing a flare-up, the 
veteran reported experiencing intermittent achiness in his 
low back.  The veteran indicated that he did not experience 
radicular symptoms, and did not have any bowel or bladder 
dysfunction.  The veteran has not had any back surgery or 
advanced diagnostic studies.  The veteran indicated that he 
took Advil for his back pain, and that the activities of 
bending and lifting aggravated his condition.  

Clinical observation revealed negative straight leg raising 
in both the seated and supine position.  Sensation was intact 
to light touch in all sensory dermatomes, although he was 
noted to have some decreased sensation about his saphenous 
vein graft on the right lower extremity.  Motor strength was 
4+/5 in all myotomes.  His toes were downgoing with Babinski, 
and with no evidence of clonus.  The veteran's deep tendon 
reflexes were 3+ and symmetric at the knees and ankles.  He 
was observed to move well without any evidence of pain.  
There was no evidence of fixed or postural deformity.  The 
veteran walked with an unsteady gait, and he was able to heel 
and toe walk.  Trendelenburg sign was negative.  There was no 
palpable spasm or bony tenderness to palpation.  Range of 
motion was mildly limited:  extension to 10 degrees, flexion 
to 80 degrees, lateral bending to 40 degrees, rotation on the 
left and right to 30 and 35 degrees of rotation to the left 
and to the right.  The examiner diagnosed chronic mechanical 
low back [pain?] with normal neurological function.  

X-rays taken in conjunction with the examination revealed 
slight convex left lumbar scoliosis.  Vertebral bodies and 
intervertebral disc spaces were of normal height, and with 
minimal wedging anteriorly of T11, T12, and L1.  Minimal 
degenerative changes were observed at T12 - L1.  No acute 
bony abnormalities were identified.  The radiologist 
diagnosed scoliosis and degenerative changes of the lumbar 
spine. 

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may presumed, for certain chronic 
diseases, such as arthrititis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service; this presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309.

However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The record clearly establishes that the veteran sustained a 
back sprain injury while in service in 1969.  Furthermore, 
the veteran currently has low back problems, the diagnoses 
for which include scoliosis and degenerative changes of the 
spine.  However, there is no competent medical evidence of a 
nexus between any current back condition and the veteran's 
active military service, including the back sprain suffered 
therein.  

The first medical evidence indicating that the veteran 
experienced post-service back problems is the February 1998 
VA spine examination report; thus, there is no evidence that 
arthritis (degenerative changes) were manifest to a 
compensable degree within the first post-service year.  
Moreover, there is no competent medical opinion that any 
current back problem is in any way related to service.  
Neither the February 1998 VA examiner nor the radiologist 
commented on the etiology of the diagnosed low back 
conditions; no other additional medical evidence concerning 
his low back condition is of record, and the veteran has not 
indicated that the required nexus evidence exists.

Thus, although there is medical evidence of current 
disability involving the low back, to satisfy the first 
criterion of a well-grounded claim, and an injury in service, 
to satisfy the second criterion, the third criterion-
requiring that there be medical evidence linking the current 
problems to service-still are not met.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. 
at 81).  Inasmuch as there is no such evidence of record, the 
claim is not plausible and, therefore, is not well grounded.

Although the veteran alleges that the current problems with 
his back are related to his service in the military, he does 
not have the medical training or expertise to render a 
competent opinion on a medical matter, such as the etiology 
of the disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board emphasizes that a well-
grounded claim must be supported by evidence, and not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a back disability is well grounded, VA 
is under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
April 1998 Statement of the Case (SOC) of the requirement to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  The Board also finds that the duty to inform him of 
the evidence that is necessary to make his claim well 
grounded, and the reasons why his current claim is deficient, 
is met.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for residuals of a low back 
injury is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







